

117 SRES 212 IS: Establishing a McCain-Mansfield Fellowship Program in the Senate.
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 212IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Rounds (for himself, Ms. Sinema, Mr. Cotton, Mr. Cramer, Mr. Coons, Mr. Kelly, Mr. King, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONEstablishing a McCain-Mansfield Fellowship Program in the Senate.1.McCain-Mansfield Fellowship Program(a)DefinitionsIn this resolution—(1)the term eligible military veteran means a veteran, as defined in section 101 of title 38, United States Code, that meets any eligibility requirements established by the Secretary for participation in the program under this section; and(2)the term Sergeant at Arms means the Sergeant at Arms and Doorkeeper of the Senate.(b)Establishment of fellowship program(1)In generalFrom amounts made available to carry out this section, the Sergeant at Arms shall establish a program through which eligible military veterans may apply for and participate in a fellowship position in the personal office of a Senator.(2)DesignationThe program established under paragraph (1) shall be referred to as the McCain-Mansfield Fellowship Program.(3)Establishment of an officeThe Sergeant at Arms shall establish, in the Office of the Sergeant at Arms, an office to administer the McCain-Mansfield Fellowship Program. The office shall develop a process through which—(A)Senators who wish to participate in the McCain-Mansfield Fellowship Program may notify the Sergeant at Arms; and (B)eligible military veterans may apply for a McCain-Mansfield Fellowship.(c)Duration, number, distribution, and amount of fellowships(1)DurationA McCain-Mansfield Fellowship shall be for a 2-year period.(2)Number and distribution of fellowshipsSubject to the availability of appropriations—(A)the Sergeant at Arms shall award not more than 100 McCain-Mansfield Fellowships; and(B)the Sergeant at Arms shall distribute the McCain-Mansfield Fellowships under this section for an award period in a manner that provides not less than 1 Fellowship position for each Senator wishing to participate in the program. (3)Amount of financial assistanceThe Sergeant at Arms shall determine the stipend or other financial assistance appropriate for each particular McCain-Mansfield Fellowship position under this section, depending on the duties of the position and the recommendations from the Senator offering the position.